Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/06/2021 has been entered.
Claim status
3.    Claims 1-3, 5-6, 8-10 and 12-13 are pending; claims 1 and 8 are independent. Claims 4, 7, 11, 14 and 15 have been cancelled.
Response to Arguments
4.	In response to applicant’s argument that Tan in view of Hicks and further in view of Tokutake fails to discloses at least the limitations of “said host device receives an interactive interface provided by said at least one controlled device and displays said interactive interface on said display module", as recited in amended claims 1 and 8 of the present application.
However, the examiner respectfully disagrees, Tan clearly taught in Para 0051, wherein the electronic devices 9, 19 are devices which may usefully communicate data to and/or from the PC 1. In Para 0052, wherein any of the further electronic devices 9, 19 can send data selectively to the PC 1 or to any of the other further electronic devices 
For more explanation the communication between the host device and the one controlled device requires the storage device 5 (pen mouse) as a medium (Tran reference), but technically the communication is exist between them but not directly communication. 
In response to applicant’s argument that Tan in view of Hicks and further in view of Tokutake fails to discloses at least the limitations of “said pen mouse controls said interactive interface to execute a program of said at least one controlled device and controls the output of an application of said at least one controlled device”, as recited in amended claims 1 and 8 of the present application.
However, the examiner respectfully disagrees, Tan, in view of Hicks and in view of Tokutake disclosed in fig. 1B and Para 0034, wherein the wearable device 200, considered as a pen mouse is equipped with the touchscreen 230 and the motion sensor 208. A user can wirelessly control the position of the cursor 191 on the terminal device 100, considered as “one controlled device” by virtual touch through operation of the touchscreen 230 or through gesture input by the user while wearing the wearable device 200. Thus, the wearable device 200 can be used as the primary input device by which interact with a terminal device 100 or a monitor apparatus 300, for example to control the position of the cursor 191 and switch between functions, such as display 
For the same reasons above the rejection to claims 3, 5-6, 9, 10 and 12-13 still stands.
				Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 6, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2013/0106803), in view of Hicks (US 2014/0253467), and further in view of Tokutake (US 2016/0291703).
Regarding claims 1 and 8, Tan teaches an interactive system (fig. 7), and an interactive method for controlling multiple remote devices (fig. 11), comprising:
a pen mouse (fig. 7, a data storage device 105 ”stylus”) having a detection unit (fig. 2a, the position sensing devices 124, 126 ), a button (Para 0091) and a microphone (fig. 7, microphone142);  
a host device including a display module (fig. 1, element 1 and Para 0078, the PC 1 including a screen); and 
at least one controlled device (fig. 1 and Para 0051, electronic devices 
9, 19); and 

wherein said pen mouse is operated to select and drag said interactive interface to change (fig. 11 and Par 0091);
wherein said host device receives an interactive interface provided by said at least one controlled device and displays said interactive interface on said display module (Para 0051, wherein the electronic devices 9, 19 are devices which may usefully communicate data to and/or from the PC 1. In Para 0052, wherein any of the further electronic devices 9, 19 can send data selectively to the PC 1 or to any of the other further electronic devices 9, 19 via the data storage device 5.  The PC 1 can send data to a selected one of the further electronic devices 9, 19 via the data storage device 5); 
Tan does not expressly disclose wherein said activation signal is a trajectory signal corresponding to a movement of said pen mouse detected by said detection unit, an audio signal provided by a user and received by said microphone or an input signal when said button of said pen mouse is being pressed;
 However, Hicks disclosed in figs 2A/B and Paras 0035-0036, wherein the stylus 100 includes one or more physical control features 118 (e.g., buttons, switches, knobs, pressure sensors, toggles, sliders) which a user can manually manipulate to aid in controlling or otherwise operating stylus 100. The control feature 118 can be configured 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an interactive system and method of Tan by incorporated the teaching of Hicks to establish a wireless communication between the stylus device and other electronic devices by pressing buttons, switches, or pressure sensors in order to initiate a communication connection between stylus and electronics devices.
Tan in view of Hicks does not expressly disclose wherein said pen mouse controls said interactive interface to execute a program of said at least one controlled device and controls the output of an application of said at least one controlled device.
However, Tokutake disclosed in fig. 1B and Para 0034, wherein the wearable device 200 is equipped with the touchscreen 230 and the motion sensor 208. A user can wirelessly control the position of the cursor 191 on the terminal device 100 by virtual touch through operation of the touchscreen 230 or through gesture input by the user while wearing the wearable device 200. Thus, the wearable device 200 can be used as the primary input device by which interact with a terminal device 100 or a monitor apparatus 300, for example to control the position of the cursor 191 and switch between functions, such as display modes, which may be shown on the screen of the terminal device 100, as well as the cursor 391 shown on the screen of the monitor apparatus 300.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified an interactive  the motion sensor or the touchscreen as input instead of stylus in order to get a predictable results.
Regarding claims 2 and 9, Tan teaches the interactive system of claim 1 and the interactive method of claim 8, wherein said function is data transmission enabled by performing said motion such that said data transmission is conducted between said host device and said at least one controlled device corresponding to said interactive interface directly or through said pen mouse based on said motion (Paras 0058-0060, wherein the host may generate a cursor which (like a conventional cursor) moves in two dimensions on the surface of a screen of the host, responsive to motions of the tip of the stylus, see also fig. 11 and Para 0091).
Regarding claim 3, Tan teaches the interactive system of claim, wherein said microphone receives said audio signal provided by the user, said pen mouse controlling said host device and said at least one controlled device according to said audio signal to execute a voice control function corresponding to said audio signal (fig. 7 and Paras 0022, 0080 and 0086, wherein The data storage device may include a controller running software which is able to recognize commands input using the audio sensor). 
Regarding claims 5 and 12, Tan teaches the interactive system of claim 1 and he interactive method of claim 8, wherein said at least one protocol is Bluetooth, Wi-Fi, near field communication (NFC), ZigBee or radio frequency identification (RFID) (Para  52, Bluetooth protocol). 
Regarding claims 6 and 13, Tan teaches the interactive system of claim 1 and the interactive method of claim 8, further comprising a central control device, said 
Regarding claim 10, Tan teaches the interactive method of claim 8, wherein , when said microphone receives said audio signal provided by the user, said pen mouse  controlling said host device and said at least one controlled device according to said audio signal to execute a voice control function corresponding to said audio signal (fig. 7 and Paras 0022, 0080 and 0086, wherein The data storage device may include a controller running software which is able to recognize commands input using the audio sensor). 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 9,480096), related to improve method and system for wireless accessory device pairing that more quickly and efficiently pairs a new mobile radio with a plurality of wireless accessory devices associated with an officer.
Ullrich (US 2011, 0105103), relates to mobile devices and more particularly relates to systems and methods for interfacing a mobile device with a host computer.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        4/13/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625